Title: To George Washington from Joseph Poole, 21 April 1789
From: Poole, Joseph
To: Washington, George



Wilmington on Delaware April 21st 1789

Permit me Sir to Join in the congratulations of my fellow Citizens on seeing your Excellency appointed to the first station in the Government of the United States by the sufrages of a large majority of their virtuous Inhabitants who all ardently wish to see a permanent Government carried into execution under your mild administration when faith and confidence shall once more be restord to this long divided Country and the Arts Sciences Agriculture and Comerce shall combine to make us a great and happy People.
As it is probable that the Revenue of the United States will early come under the consideration of the fedral Government and such arrangements take place as will make it necessary to establish a Custom House in this State where are present there is not Legal regulation and the Office of Collector of the Customs having been heretofore held by a non residenter has alway been considred as a grievance by the Merchants of this Place there being no Foreign Trade from any other Port in the State—with every sentiment of respect and duty I beg leave to solicit your Excellency for the appointment of Collector of the Customs for this Port and its dependencies whenever such appointment shall take place.
I have nothing to expect from your Excellencys personal knowledge of me having been brought up to the Sea—But being an American a Native of this Place and a steady friend to the revolution for the success of which my small abilities have been constantly exerted I am induced to make this application to your Excellency—and that you may live to participate largely

in the blessings you have been so instrumental in confering on a gratefull People is the sincere prayer of Your Excellencys most Obedient & most humble Servant

Joseph Poole

